NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                Submitted January 22, 2009*
                                 Decided February 12, 2009

                                           Before

                          KENNETH F. RIPPLE, Circuit Judge

                        ILANA DIAMOND ROVNER, Circuit Judge

                          DIANE P. WOOD, Circuit Judge

No. 08‐2242

ANGEL MAYAN,                                 Appeal from the United States District Court
    Plaintiff‐Appellant,                     for the Eastern District of Wisconsin.

       v.                                    No. 06‐C‐113

ROB WEED, et al.,                            J.P. Stadtmueller,
     Defendants‐Appellees.                   Judge.

                                         O R D E R

      Angel Mayán, a Wisconsin inmate proceeding pro se, appeals the grant of summary
judgment against him in this civil rights lawsuit claiming denial of medical care for his




       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐2242                                                                               Page 2

mental illness.  Because Mayán has failed to show a genuine issue of material fact that
defendants were deliberately indifferent to his medical needs, we affirm.

       When Mayán entered the Brown County Jail as a pretrial detainee in August 2004, he
informed jail staff during intake that he had been under psychiatric care and was taking
Klonapin and Xanax for panic attacks and anxiety.  But when prison staff called his former
doctor, they learned that Mayán had no prescription on file.1  Mayán also reported physical
complaints, such as shortness of breath and a sexually transmitted disease.

        During his detention, Mayán was treated for shoulder pain, stomach pain, mouth
sores, gonorrhea, and chlamydia.  When Mayán had any medical concerns, he could talk to
Nurse Norb Wendricks, the nurse assigned to make daily rounds and dispense medication
in Mayán’s cell block, or make a written request for treatment to the Health Services Unit.

       The record does not reflect that Mayán requested treatment for panic attacks or
anxiety until June 2005.  At that time, Nurse Wendricks called Mayán’s former psychiatrist
and learned that Mayán’s last appointment had been in January 2004 and that his file was
closed.  His most recent prescription had expired more than two months earlier.

        In an unrefuted affidavit, Nurse Wendricks detailed the ways that he responded to
Mayán’s medical requests.  He saw Mayán on a daily basis while making rounds and
evaluated him after he requested treatment for anxiety, but he saw no objective need for
medication.  According to the jail’s head nurse, because medications like Xanax and
Klonapin are often abused or sold to other inmates, it is inadvisable to prescribe such
medication without clear, objective evidence that it is needed.  Wendricks asserted that on
his daily rounds he saw Mayán “interact in a normal social manner with other inmates.” 
Wendricks said that Mayán did not act as if he had anxiety requiring medication, and he
based this conclusion on their prior interactions, his review of Mayán’s medical records, and
information from other jail nurses who also had seen Mayán.  Wendricks said he would
have asked a doctor to examine Mayán had he seen objective evidence that Mayán’s
condition was sufficiently serious. 

       Mayán requested mental health treatment three more times in August 2005, but
medical staff continued to deny his requests for medication, in part because Mayán had
been off medication for more than a year at that time.  At one point, they gave him a self‐
help book with information about anxiety.  Soon thereafter Mayán also filed a grievance


       1
        The record does not reflect who called the doctor or when the call was made, but it
is undisputed that Mayán had no active prescription when he entered the jail.
No. 08‐2242                                                                                 Page 3

with the First Shift Lieutenant complaining that he was not getting any medical help; that
grievance in turn was passed to the Health Services Unit, which instructed him to use the
correct form to request medical treatment.  Mayán left the Brown County Jail in September
2005 and now is imprisoned at the Waupun Correctional Institute.

        Mayán filed this lawsuit under 42 U.S.C. § 1983 charging the defendants with
deliberate indifference.  He claimed that the three nurses denied his requests to see a doctor;
that jail supervisors ignored his complaints; and that Brown County, the operator of the jail,
“stonewalled” his requests for professional care.  Before any discovery began, however, the
district court dismissed Brown County from the suit because Mayán had not alleged any
unconstitutional policies or customs.  (Mayán does not contest this ruling on appeal.)  After
discovery the court granted summary judgment for the remaining defendants, determining
that no reasonable juror could find that any defendant was deliberately indifferent to
Mayán’s medical needs.  According to the court, Mayán produced no facts to show “that the
defendants’ failure to prescribe him the medication that he wanted for his mental illness
was anything more than a disagreement over the course of treatment.”  In light of this
ruling, the court did not reach the question whether Mayán’s medical need was serious. 
The court subsequently denied Mayán’s Rule 59(e) motion.

       On appeal Mayán contests the district court’s conclusion that his lawsuit is a mere
disagreement over a course of treatment.  He says that because he did not see a doctor, he
never received treatment with which he could disagree.  

        We review the grant of summary judgment de novo and construe all facts in
Mayán’s favor.  See Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008).  Summary judgment is
appropriate when there is no genuine issue of material fact and the prison staff, the moving
party, is entitled to judgment as a matter of law. See  FED. R. CIV. P. 56(c); Jackson, 541 F.3d at
697.

         Pretrial detainees have a right to adequate medical care under the Fourteenth
Amendment.  See Williams v. Rodriguez, 509 F.3d 392, 401 (7th Cir. 2007).  We evaluate claims
of inadequate medical care under the Fourteenth Amendment using the same standard for
deliberate indifference that we would for an Eighth‐Amendment claim.  Id.  To succeed on
his claim, a pretrial detainee such as Mayán must prove that he had a serious medical need
and that the defendants were deliberately indifferent to the need.  See Estelle v. Gamble, 429
U.S. 97, 105‐06 (1976); Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir. 2008).  Deliberate
indifference is a high standard requiring Mayán to prove that the defendants were aware of
facts from which a substantial risk of serious harm could be inferred and that they actually
drew that inference.  See Farmer v. Brennan, 511 U.S. 825, 837 (1996); Hayes, 546 F.3d at 522. 
“[I]t is important to emphasize that medical malpractice, negligence, or even gross
No. 08‐2242                                                                            Page 4

negligence does not equate to deliberate indifference.”  Johnson v. Doughty, 433 F.3d 1001,
1013 (7th Cir. 2006).  Mere dissatisfaction or disagreement with a course of treatment is
generally insufficient; we will defer to a medical professional’s treatment decision unless
“no minimally competent professional would have so responded under those
circumstances.”  Jackson, 541 F.3d at 697‐98 (internal quotation marks omitted).

        Mayán’s contention that he received no treatment for his anxiety is unfounded. 
Once he sought help in June 2005, Nurse Wendricks, who saw Mayán daily and was
available to address any of Mayán’s medical concerns, called Mayán’s former doctor to
determine what anxiety medications he was taking before being incarcerated.  When he
learned that Mayán had not had an active prescription for months, Wendricks reviewed
Mayán’s records, examined him, and found no objective need for medication such as Xanax
or Klonapin.  He then developed a treatment plan that, in his professional view, did not
require that a doctor evaluate Mayán to determine any need for medication.  Mayán may
disagree with that assessment of his condition, but he has not shown that Wendricks or any
of the jail officers acted with a sufficient culpable state of mind to deprive him of adequate
medical treatment.  See Youngberg v. Romero, 457 U.S. 307, 323 & n. 30 (1982); Williams‐El v.
Johnson, 872 F.2d 224, 230‐31 (8th Cir. 1989).  Moreover, Mayán introduced no evidence (e.g.
detailing the occurrence, frequency, or severity of any anxiety‐related attacks) that would
have put the defendants on any kind of notice that he was experiencing a serious episode
that necessitated medication or examination by a doctor.  See Sain v. Wood, 512 F.3d 886, 894‐
96 (7th Cir. 2008); Boyce v. Moore, 314 F.3d 884, 890 (7th Cir. 2002); Sanville v. McCaughtry,
266 F.3d 724, 734‐37 (7th Cir. 2001).1




       1
         We note that Mayán had difficulty during discovery obtaining his medical records
from the jail.  The defendants had offered to make the documents available at their lawyers’
office (obviously a problem for an incarcerated plaintiff) or to copy them at 25 cents per
page (similarly problematic for a plaintiff proceeding in forma pauperis under 28 U.S.C.
§ 1915(a)).  In denying Mayán’s repeated motions to compel, the district court first noted
that Mayán had not attempted to resolve the issue with the defendants and, later,
considered the defendants’ response to be reasonable.  Although Mayán did not appeal the
issue, we sympathize with the difficulty that incarcerated pro se litigants face when trying
to obtain documents and urge district courts to guide such litigants through the discovery
options available to them. 
No. 08‐2242                                                                           Page 5

      Mayán also argues at length that the medical staff committed malpractice in his
treatment.  As noted earlier, however, medical malpractice alone does not violate the Eighth
Amendment.  See, e.g., Duckworth v. Ahmad, 532 F.3d 675, 679, 681 (7th Cir. 2008).

       Finally, we do not address the other issues Mayán included in his Notice of Appeal
because he did not argue them in his brief. See Powers v. Richards, 549 F.3d 505, 512‐13 (7th
Cir. 2008).
                                                                                   AFFIRMED.